FILED
                             NOT FOR PUBLICATION                            JAN 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIAN DONG YANG, a.k.a. Weng Hong                 No. 09-70996
Damon Hoi,
                                                 Agency No. A096-395-209
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Jian Dong Yang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Ordonez v. INS, 345 F.3d 777,

782 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Yang’s motion to reopen

because the evidence submitted with Yang’s motion to reopen failed to establish

prima facie eligibility for asylum. See INS v. Abudu, 485 U.S. 94, 104-05 (1988)

(the BIA may deny a motion to reopen for failure to establish a prima facie case for

the underlying relief sought); see also Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.

2002) (BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary,

irrational, or contrary to law”).

      PETITION FOR REVIEW DENIED.




                                           2                                       09-70996